Citation Nr: 1311412	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to October 1970, and from March 1971 to June 1983.  

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The August 2007 rating decision denied service connection for heart valve regurgitation.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge during a hearing at the RO.  A transcript of that hearing is of record.

In a June 2010 decision, the Board denied the Veteran's claim for entitlement to service connection for a heart disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In an August 2011 Memorandum Decision, the Court vacated the Board's decision denying service connection for a heart disability and remanded the matter for further proceedings consistent with its decision. 

In light of the Court's decision, the findings found therein, and following an extensive review of the evidentiary record, the Board in March 2012 remanded the appeal so that further development of the evidence could be undertaken.  There has not been substantial compliance with the development sought as part of the March 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As noted, this case was remanded in March 2012.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall.

In the March 2012 remand, the Board requested that the Veteran be afforded a VA cardiovascular examination to clarify any current heart disorder and the etiology of any disorder found.  If it was determined that the Veteran did not have a current heart disorder, the examiner was to reconcile the conflicting tests both in the service treatment records and after service showing various heart diseases and, in contrast, ruling out heart disease and divergent test results.  

Following an April 2012 examination, the examiner commented that the Veteran did not then, nor had he ever, "been diagnosed with a heart condition."  Although the examiner referred to the various historical diagnoses, the explanation as to the divergent results is inadequate.  

The examiner noted that neither a "completely normal echocardiogram done in April of 2008" nor an echo "that reported poor quality" mentioned a mitral valve prolapse.  The examiner did not identify the date of the "poor quality" echo.  

The Court specifically raised the issue of inaccurate or insufficient testing.  The VA examiner attempted to address divergent test results, but the opinion is, at best, incomplete.  There was an echocardiogram conducted in service which included a finding that there was no mitral valve prolapse, but also included notations that the echo machine was not working well.  It is unclear whether that is the "poor quality" test referred to by the VA examiner.  In addition, there was a September 2007 private echocardiogram which used color Doppler imaging and yielded findings of both ventricular and aortic regurgitation and diagnosed mild ventricular hypertrophy.  The VA examiner did not specifically address that test.  In attempting to address the divergent results in the record, the examiner observed that the 2008 echocardiogram likely used color imaging as well.  The explanation for the divergent test results was that there would be variability in readings because of operator techniques and the cardiologist's interpreting the results.  Given the lack of specific reference to the September 2007 echocardiogram, the Board cannot decide the claim.  The examiner's comment that the 2008 testing included color imaging as well would seem to mean that the quality of the 2007 and 2008 echocardiograms was equal.  If so, the examiner did not address why would one test be considered more indicative of the Veteran's condition that the other.  That question must be addressed on remand.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board concludes that, for the reasons stated above, the VA examination findings associated with the April 2012 VA examination are inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran's claims file to be reviewed in its entirety by the VA physician who conducted the April 2012 examination to clarify the opinion.  If that examiner is unavailable, the claims folder must be forwarded to another VA cardiologist to obtain an opinion.  If that examiner determines that an examination is warranted, one should be scheduled.  

The claims folder, including a copy of this Remand, must be made available to the examiner for review.

Based on the examination, necessary tests and studies, and a review of the record, the examiner should answer the following:

(a)  Does the Veteran currently have a diagnosed heart disability?  

(b)  If the answer to (a) is yes, is it at least as likely as not (at least a 50 percent probability) that the currently diagnosed heart disability was incurred in the military; is related to the in-service abnormal heart findings; or is attributable to any other incident of his military service.

(c)  If the answer to (a) is no, the examiner should specifically reconcile the conflicting tests both in the service treatment records AND after service showing various heart diseases and, in contrast, ruling out heart disease. 

The examiner must specifically address the September 2007 private echocardiogram and the April 2008 VA echocardiogram.  

The examiner should provide a detailed rationale for all opinions expressed specifically reconciling the in-service diagnosis of MVP and subsequent finding of "no organic heart disease;" and the September 2007 diagnosis of mild concentric ventricular hypertrophy, trace aortic regurgitation and mild mitral regurgitation and April 2008 and August 2009 VA opinions finding no clinical evidence of mitral valve regurgitation or a cardiac condition.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions. 

2.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

3.  Following completion of all indicated development, the RO/AMC should readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


